DETAILED ACTION
This action is in response to the claimed listing filed on 05/11/2022. 
The filing is request for consideration after final under AFCP 2.0, the claimed listing is entered.

Examiner’s Statement of Reasons for Allowance
Claims 1, 7-9, 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claimed invention is directed to a Vehicle Control Device (Claims 1, 7-8), a Program Update System (Claims 9, 14), featured with memories in a vehicle control device and characterized in updating program with specific memory arrangement, and a Vehicle Control Device (Claim 15), featured with diagnosing a new program having been restored. The claimed invention recites, in part, to include at least features,
“wherein when the difference data stored in the second memory is normal and a program update is permitted from a user, the difference restoration circuit is configured to restore a difference by the difference data stored in the second memory unit and the rewritable program stored in the first memory, and the rewrite circuit is configured to rewrite the rewritable program in the first memory to the new program,” and “wherein when the difference data has not been received, remaining difference data is received after rewrite to the restored program, and the remaining difference data received is written in the second memory, and when the diagnosis of the difference data having been written is normal, a difference is restored by the difference restoration circuit from the difference data stored in the second memory and the rewritable program stored in the first memory, and the program in the first memory is rewritten to the new program.”,  as recited in claims 1 and similarly in claim 9; 

and 
“a diagnosis circuit configured to diagnose the new program having been restored, wherein the decompression restoration circuit configured to decompress and restore the specific program stored in the third memory in accordance with a result of the diagnosis, and rewrite the rewritable program in the first memory to the specific program”, as recited in claim 15. 

Prior arts of record, Bogdan, provides delta firmware updating on Automobile ECUs allowing compressed data code updated into a region of a flash; and the combined prior art of record Vikse for timer to detect elapsed time.
Claims 1, 9, and 15 have amended. For claims 1 and 9, Applicant submitted that Bogdan is for delta flashing, but does not disclose the specific arrangement in the memory as the features above. For claim 15,  Applicant submitted that Bogdan does not disclose relating to diagnosis of a new program having been restored.
Accordingly, the above features, are not found in the prior arts of record. 

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



TTV
June 7, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191